Citation Nr: 1738182	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  04-22 139 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial evaluation for service-connected bilateral flat feet with plantar fasciitis, currently evaluated as 30 percent disabling effective April 3, 2003 and 50 percent disabling effective March 29, 2013.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in November 2011 and before a Decision Review Officer in October 2016.  Transcripts of these hearings are associated with the claims file.  

This claim was previously remanded by the Board in May 2012 in order to obtain a contemporaneous VA examination that addresses the Veteran's foot symptomology.  He was afforded VA examinations in March 2013, June 2014, and October 2016.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions and the Board can proceed with the adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  Prior to July 18, 2011, the Veteran's flat feet with plantar fasciitis have been manifested by marked pronation and pain on manipulation, but not by pronounced disability with inward displacement that is not improved by orthopedic shoes or appliances.    

2.  Effective July 18, 2011, the Veteran's flat feet with plantar fasciitis has been manifested by pronounced symptoms of marked pronation and extreme tenderness with no improvement by orthopedic shoes or appliances.   


CONCLUSIONS OF LAW

1.  Prior to July 18, 2011, the criteria for a rating in excess of 30 percent for flat feet with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, diagnostic code (DC) 5276 (2016). 

2.  Effective July 18, 2011, the criteria for a 50 percent rating for flat feet with plantar fasciitis has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5276 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a higher rating for his bilateral flat feet with bilateral plantar fasciitis because his symptoms are more severe than the currently assigned rating.  

The RO granted service connection for bilateral flat feet in September 2009 and assigned a 10 percent rating, effective April 3, 2003.  A March 2010 rating decision increased the assigned disability rating to 30 percent for the entirety of the appeal period.  An April 2013 rating decision assigned a 50 percent disability rating, effective March 29, 2013.  After careful review of the record, the Board finds that a 50 percent rating is warranted from July 18, 2011. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate DCs identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

 If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's bilateral flat feet are rated under DC 5276.  A 30 percent rating compensates for severe bilateral flat feet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is for pronounced flat feet with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spams of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  A 50 percent rating is the maximum schedular rating for DC 5276.  DC 5276 contemplates unilateral and bilateral flat foot; accordingly, assignment of separate ratings for each foot would not be appropriate under this code section.

As flat foot is specifically listed in the rating criteria, no other foot DC would be appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015).  Plantar fasciitis is to be rated analogous to pes planus under 38 CFR 4.71a, DC 5276.  

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Loss of use of both feet warrants a 100 percent rating.  38 C.F.R. § 4.71a, DC 5110. 

Period Prior to July 18, 2011

The appeal period in the instant case begins on April 3, 2003.  For the period prior to July 18, 2011, the preponderance of the evidence shows at most a severe but not pronounced bilateral pes planus disability picture. 

In 2003, VA treatment records show that the pes planus was described as "slight."  He reported foot and heel pain and was prescribed medication and was told to continue to wear foot inserts.  An April 2006 VA treatment record also shows a pronated foot type with decreased height and "mild pain with pressure."  The Veteran was prescribed custom orthotic inserts.  
During a September 2005 Board hearing for the service connection claim for pes planus, the Veteran stated that he has difficulty standing on his feet for an extended period of time due to pain and that he uses an over-the-counter walker when he needs to stand for an extended period of time.  In a July 2009 lay statement, he reported that he uses over-the-counter pain medication and that he uses shoe inserts to help alleviate the pain in his feet.  In his May 2010 VA Form 9, the Veteran described the symptoms of his feet, to include extreme tenderness, callouses, spasms of the heel, and the need to wear inserts.    

In February 2009, the Veteran reported to a private podiatrist that his feet are extremely painful and that he has difficulty standing for more than one and a half hours due to foot pain.  The Veteran described temporary relief from shoe inserts.  The examiner noted excessive pronation and "severe" bilateral pes planus valgus. 

A July 2009 VA examination report described bilateral foot pain that had mild relief with custom orthotics.  The Veteran stated that over-the-counter inserts provided better relief than custom orthotics.  The Veteran reported pain while standing or laying down for prolonged periods of time.  The examiner noted that the Veteran's feet were "mildly tender" to palpation and that he had no calluses or edema.  

VA treatment records from 2010 and 2011 describe painful feet and pronated foot type.  The Veteran was prescribed orthotics and a cane for assistance in ambulation.  It was noted that the Veteran was apprehensive about having his foot manipulated.  

Here, the weight of the evidence shows a severe but not pronounced pes planus disability picture.  The examiner and treating providers noted deformity and changes in pronation.  The Veteran consistently reported pain and effects on ambulation, and examiners found objective evidence of pain on use.  However, in 2003, the pes planus was described as "slight" and in 2006, the pes planus was described as having "mild pain with pressure."  There is no consistent evidence of marked inward displacement.  Although the Veteran reported extreme tenderness and spasm of the heel, a February 2009 private podiatrist specifically described the pes planus as "severe," consistent with a 30 percent rating.  Moreover, a July 2009 VA examination report described the Veteran's feet as "mildly tender" to palpation.  Significantly, a higher rating is not warranted as the Veteran received some relief from his orthopedic shoes.  

The Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, more nearly approximated the criteria of a "severe" rather than "pronounced" foot disability prior to July 18, 2011.  The Board finds it significant that the Veteran's orthopedic shoes or appliances provide some relief and improvement in symptoms, even though such relief is mild or temporary.  Moreover, prior to July 18, 2011, the examiners and treating professionals described the Veteran's symptoms as "slight," "mild," or "severe," which are more representative of a severe foot disability rather than a pronounced foot disability.    

        Period On and After July 18, 2011

A July 18, 2011 VA treatment record noted that the Veteran's shoe inserts do not help his pain.  During the November 2011 Board hearing, the Veteran testified that he has spasms in his feet and that his orthopedic shoes are not helping relieve his pain.  In February 2013, the Veteran described his pain as extreme tenderness with severe spasms.  An August 2014 treatment record noted that the Veteran has excessive pronation.  VA examination reports from March 2013, June 2014, and October 2016 reveal extreme tenderness not improved by orthopedic shoes or appliances.         

In the instant case, the bilateral flat feet with plantar fasciitis more closely approximated a pronounced disability from July 18, 2011 as this is the earliest notation that the Veteran's current symptomology was not improved by orthopedic shoes or appliances.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015). Accordingly, a 50 percent rating is warranted effective July 18, 2011.  There is no legal basis for the assignment of a higher schedular rating as a 50 percent rating is the maximum schedular rating for flat feet.  




Additional Considerations

The Veteran contends that he is entitled to an extraschedular rating for his bilateral flat feet with plantar fasciitis.  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Throughout the appeal period, the Veteran has reported pain of the feet, as well as difficulty standing and walking for extended periods of time.  However, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which is primarily severe pain.  Moreover, his reports of limitation of walking and standing are reasonably contemplated by the rating criteria, to include consideration of marked deformity and pain on manipulation and use.  To the extent that the Veteran reports a burning sensation of the feet, the March 2013 VA examination report reveals that the Veteran has non-service connected peripheral neuropathy and VA treatment records, when read together, relate the burning sensation of his feet to peripheral neuropathy.  Accordingly, the Veteran's service-connected foot symptomology is adequately considered by the rating criteria and referral for extraschedular consideration is not warranted.  
     
The Board is also mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an appeal from an assigned disability rating when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ granted entitlement to TDIU effective April 25, 2011 in a February 2017 rating decision due to the combined effects of his service-connected disabilities.  In an April 2017 VA Form 646, the Veteran's representative appears to contend that an earlier effective date for the grant of TDIU may be warranted.  The Veteran has stated that his flat feet disability impacts his ability to work due to his inability to stand or walk for extended periods of time.  Prior to April 2011, the Veteran was service-connected for flat feet with plantar fasciitis, bilateral hallux valgus, and bilateral tinea pedis.  The record does not show that the Veteran could not maintain substantially gainful employment in a sedentary environment prior to April 2011.    


ORDER

Prior to July 18, 2011, a rating in excess of 30 percent for bilateral flat feet with plantar fasciitis is denied.  

Effective July 18, 2011, a 50 percent rating for bilateral flat feet with plantar fasciitis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


